UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7903


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO THOMAS GOODE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-01253-TLW-1; 4:12-cv-02326-TLW)


Submitted:   August 13, 2015             Decided:   September 21, 2015


Before KING, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Thomas Goode, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina;
Stanley D. Ragsdale, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio   Thomas       Goode   appeals     the    district      court’s       order

denying the second post-judgment motion Goode filed in his 28

U.S.C. § 2255       (2012)     proceeding.        On     appeal,      we    confine   our

review to the issues raised in the Appellant’s brief.                           See 4th

Cir.    R.   34(b).       Because       Goode’s     informal         brief    does    not

challenge the basis for the district court’s disposition, Goode

has    forfeited        appellate       review      of        the    court’s       order.

Accordingly,      we    affirm    the     district       court’s      judgment.         We

dispense     with      oral    argument    because           the    facts    and     legal

contentions      are   adequately       presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2